Citation Nr: 0826313	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-44 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefit programs.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to May 
1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When the case was previously before the Board in July 2006, 
it was remanded for further development.  It has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran lacks the mental capacity to manage his own 
affairs.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the notice and 
duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007) are not 
applicable to competency determinations.  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).



Legal Criteria

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353; see also 38 C.F.R. § 3.102.

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  38 C.F.R. § 3.353.

Analysis

The record reflects that the veteran has been considered 
incompetent for VA benefits purposes since October 17, 1995.  
He is currently service connected for schizophrenia for which 
a 70 percent schedular rating and a total rating based on 
unemployability are in effect.

Determinations relative to incompetency are based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  The Board has considered all of the evidence 
of record and finds that the evidence clearly demonstrates 
that the veteran remains incompetent.  

Pertinent evidence in this case includes VA examination 
reports, VA field examination reports, VA outpatient and 
impatient records, and letters from mental health 
professionals.

In an October 2003 letter, L.L., M.D., a VA physician, stated 
that he has no significant objection to the veteran 
controlling his funds.  Dr. L recognized that he was not an 
expert in this area and he stated, "I leave it up to you to 
decide whether he should control his money...."  Then, in 
November 2003, Dr. L and S.H., M.D. wrote a letter on behalf 
of the veteran stating that they were his treating 
psychiatrists and they believed the veteran had the cognitive 
ability to manage his money.  They described recent 
compliance with a Deconate shot.

The veteran was provided VA mental health care on an 
inpatient and outpatient basis throughout the appeal period.  
An April 2003 discharge summary notes a diagnosis of 
schizophrenia, chronic paranoid type and alcohol dependence.  
The veteran's history was described as being of repeated 
hospitalizations.  The veteran reported complaints of hearing 
demons and acquaintances that did not pay bills and stole 
from him.  He was admitted after calling emergency services 
and he reported drinking one to two quarts of alcohol per 
day.  He had visual hallucinogens as well.

The hospitalization course for the veteran included an 
admission to a locked inpatient ward where the veteran's 
psychotropic medications were resumed and other drugs were 
excluded.  The veteran's symptoms improved and mental status 
examination at discharge found him to be alert and oriented, 
with an "okay" mood.  His affect was restricted and the 
veteran denied suicidal or homicidal ideation.  He did not 
express delusions and had gained a fair amount of insight 
into his illness.  His judgment was considered not to be 
impaired.  He was given various medications at discharge, 
including Olanzapine, Lisinopril, and Flouxetine.  

In July 2003, the veteran was receiving inpatient treatment 
again.  The nursing staff noted the veteran's noncompliance 
with medications; specifically that he selected which 
medications he wanted to take.  Notes reflect that he 
required an injection of Prolixin due to repeated medication 
noncompliance.  The veteran complained of auditory 
hallucinations.  Upon mental status examination, he was 
described as poorly groomed and disheveled.  He did not make 
eye contact and was only mildly cooperative.  He had no 
psychomotor retardation or agitation.  His mood was described 
as "all right."  His affect was blunted.  His speech was 
characterized as goal directed and his thought process was 
logical and goal oriented.  The examiner noted the veteran no 
longer had homicidal ideations towards his brother.  With 
respect to cognition, the veteran was found to be oriented to 
person , place, time and situation.  His memory was intact.  
Concentration and attention were described as diminished and 
while the veteran was able to perform simple calculations, 
his fund of knowledge was considered to be low normal.  
Insight and judgment were described as good.  The veteran was 
diagnosed with chronic paranoid schizophrenia and alcohol 
dependence.  His psychiatric care plan called for continued 
use of Olanzapine, Fluoxetine, Lisinopril, and coping 
strategies.  These findings were essentially carried forward 
at the time of the veteran's August 2003 discharge.

December 2003 inpatient notes state that the veteran was 
behaving inappropriately at his care unit.  Mental status 
examination was consistent with prior reports, but his speech 
was loud, pressured, and slurred.  His judgment and insight 
were considered impaired.  At one point during this stay, the 
veteran was forced into locked seclusion due to yelling at 
staff, striking a door and exhibiting inappropriate sexual 
behavior.  Notes from this hospitalization also indicate the 
veteran received Haloperidol, Droperidol, Prolixin, Ativan, 
and Cogentin.  He was noted to require sedation, in part due 
to behavioral dyscontrol.  Because some of his behaviors were 
considered to be manifested outside of the context of his 
schizophrenia, he was also diagnosed with adult antisocial 
behavior.  The veteran's emergency room treatment and 
information from acquaintances led the examiner to suspect 
that the veteran had drug problems.  By the time of 
discharge, the veteran was improving, but still had auditory 
hallucinations and his insight and judgment were 
characterized as fair to poor.

Inpatient records from February 2004 describe the veteran's 
continued consumption of alcoholic beverages and 
noncompliance with psychotropic medications.  In one mental 
status evaluation, the veteran had a disorganized thought 
process, but no delusions.  His insight and judgment were 
considered poor.  On another occasion, the veteran was in 
anticipation of criminal court proceedings and his insight 
and judgment were characterized as fair.  Other notes from 
this hospitalization are consistent with prior inpatient 
records.

At a VA psychiatric examination in April 2004, the veteran 
articulated his desire to manage his own money, to include 
for the purpose of allocating money to his daughters and 
grandchildren.  The veteran did not drive, and managed his 
money on a temporary basis.  He said he was paying his bills 
on time.  The veteran complained of mood swings and suicidal 
thoughts.  He also complained of depression and trouble 
sleeping.  In addition, he indicated manic periods, obsessive 
behaviors such as checking license plates, paranoid 
delusions, and auditory hallucinations.

Mental status examination revealed a neatly dressed and 
adequately groomed man with somewhat pressured and often 
tangential speech.  The veteran displayed an intense demeanor 
and the examiner found him to be difficult to interrupt and 
redirect.  The veteran's memory for dates and events was 
considered haphazard.  His insight and judgment were 
affected.  He was diagnosed with chronic paranoid 
schizophrenia with a superimposed mood disorder.  The 
examiner noted that he was concerned about the veteran's 
recent episodes of instability.

After reviewing the veteran's claims files, to include 
addressing the veteran's remote and recent clinical history, 
the examiner added an opinion about the veteran's competency.  
He stated that, while the veteran may have the cognitive 
ability to manage finances, his noncompliance with 
medications, substance abuse, and suicidal ideations were 
indicative of marked instability and poor judgment.  Based on 
this, the examiner concluded that, "this might not be the 
proper time for him to assume independent management of his 
own financial affairs."  The examiner suggested that the 
veteran demonstrate medication compliance for one year before 
taking over his finances.

The veteran was hospitalized in July 2004 due to worsening 
psychosis associated with heavy drinking and noncompliance 
with medication.  Later that month, in a visit with Dr. H., 
the veteran was found to be noncompliant with his medication, 
missing appointments and shots.  Dr. H. stated that he had no 
problem writing a letter in support of the veteran's claim 
for controlling his own money, but expressed that it would 
not carry weight because decision makers were concerned about 
how he would spend his money.  Dr. H. had security on stand 
by outside his office, and noted the veteran's proneness to 
outbursts.  His mental status examination was consistent with 
prior evaluations, and noted poor insight and judgment.

In July 2004, Dr. S., the veteran's treating psychiatrist, 
again wrote a letter stating that the veteran had the 
cognitive ability to manage his money.  Dr. S. noted that the 
veteran was keeping appointments, taking his medications, and 
avoiding illegal drugs.  Dr. S. noted that math associated 
with money management was within the veteran's intelligence.  
He then reiterated that the veteran can manage his money.

The veteran was accorded a VA psychiatric examination in 
October 2004 by two examiners, for the purpose of 
establishing whether the veteran is competent to handle VA 
benefits.  His appearance was neat and casual, but unkempt 
and malodorous.  The veteran had a firm handshake but did not 
make consistent eye contact.  He displayed both appropriate 
humor and disorganized thinking.  He was cooperative but at 
times avoidant.  He was not easy to follow and rambled 
circumstantially and tangentially at times.  He responded 
generally well to interview structure and he understood the 
purpose of the interview.  The veteran was oriented to 
person, place, time, and situation.  He had a spontaneous 
affect with appropriate expressions of humor and laughter and 
with guarded avoidance.  He occasionally displayed both rapid 
and pressured speech.  His thoughts were organized loosely 
and he rambled both circumstantially and tangentially.  He 
was often avoidant and evasive.  He did not trust VA and 
indicated self-awareness of his paranoia.  He required 
frequent redirection and at times he expressed bizarre 
thinking, such as discussing the possibility of being tricked 
into medication experiments.  His energy level was high.

Based on this mental status examination and review of the 
veteran's history, the VA examiners found that the veteran 
did not demonstrate evidence of competency in their 
interview.  In support of their conclusion, they noted that 
he could not identify the amount of money he receives from VA 
and other sources.  In addition, he could not articulate his 
living expenses.  In contradiction to observations noted in 
previous letters from Dr.'s L and H, the veteran was not in 
compliance with his psychotropic medication regimen.  The 
veteran was hospitalized only three months prior, and he 
displayed disordered thinking with paranoid ideation.  These 
examiners concurred with the April 2004 VA examiner's 
conclusion that the veteran should maintain compliance with 
medications before being given further consideration in this 
regard.  They then added that the veteran should also keep 
his VA outpatient appointments and demonstrate his ability to 
avoid hospitalizations.  They diagnosed the veteran with 
paranoid schizophrenia, noted that he was unable to work and 
has a history of incarceration.

April 2005 outpatient records note that the veteran was 
having problems with social contacts.  He was suspicious of 
and angry with his roommate and landlord due to his thoughts 
that they were stealing from him.  The examiner stated that 
the veteran did not have the psychological reserves to 
address his concerns with the involved parties.  Upon mental 
status evaluation, the veteran displayed symptoms consistent 
with prior visits, to include auditory hallucinations, a 
disorganized thought process, and impaired insight and 
judgment.

In May 2005, the veteran was again admitted for VA inpatient 
care due to his paranoia, non-compliance with medications, 
and poor judgment.  He was forcibly secluded during this stay 
due to threatening behaviors, sexually inappropriate 
behaviors, disruption of other patients, and refusal to 
comply with medications.  He was characterized as grossly 
psychotic, with insight and judgment totally lacking.  While 
it appears he was admitted voluntarily, he was subsequently 
civilly committed and placed on a forced medication protocol.  
Medications included lithium.

Notes of VA mental health treatment from June 2005 state that 
the veteran was thrown out of his living arrangements by 
either his brother or landlord.  His brother informed the 
treating nurse that the veteran was not taking his 
medications.  July 2005 notes indicate that a managed care 
plan was offered to the veteran and that, while he was not 
cooperative, he was not actively psychotic and he did 
understand the plan.  Mental status examination at this time 
was consistent with prior reports and significant for 
coherent and linear thinking that was sprinkled with paranoid 
accusations.  The veteran's memory was adequate and his 
insight and judgment were considered poor.  July 2005 records 
indicate the veteran displayed grossly inappropriate 
behaviors and was not complying with medication requirements.  
He requested long term care, but this was not given.  
November 2005 outpatient notes indicate the veteran was not 
complying with his medication regimen.  His non-compliance 
was characterized as long standing, and this, in the 
examining psychiatrists opinion, made the veteran 
untreatable.

February 2006 inpatient progress notes state that the veteran 
was admitted with a history of psychosis and paranoid 
schizophrenia.  He required sedation and restraints during 
the course of this stay.  Mental status evaluations were 
poor, consistent with prior examinations, but improvement was 
shown toward the end of his stay and he displayed intact 
judgment and good insight, without delusional thinking.

VA mental health notes from March 2006 indicate that the 
veteran was again admitted for exhibiting signs of psychoses, 
to include hallucinations.  Mental status evaluations at this 
time were consistent with prior evaluations and significant 
for auditory and visual hallucinations and limited judgment 
and insight.  The veteran was found to be oriented and his 
memory was grossly intact; however, his concentration and 
attention were limited and his fund of knowledge was low-
normal.  Upon discharge, the veteran displayed no psychotic 
features but his judgment and insight were characterized as 
limited.

A July 2006 VA psychiatry note indicate the veteran again 
required admission for exhibiting abnormal behavior.  The 
veteran was transported by police early in the day and 
eventually taken by ambulance for emergency care before being 
admitted involuntarily.  During this stay, he was having 
behavioral/avoiding problems, coupled with delusions of 
grandeur.  He was secluded and placed on one on one 
observation.  The veteran was characterized as a danger to 
others and himself.  He received numerous psychotropic 
medications and did not respond well initially.  It was noted 
that he was homeless, even though he reported housing options 
were available.  Medical personnel attempted to establish 
someone who could manage the veteran's funds and pay for his 
housing.

An improved mental status evaluation was indicated by an 
August 2006 VA mental health note.  The veteran was 
appropriately dressed, cooperative, displayed a logical and 
goal directed thought process, denied hallucinations, denied 
suicidal or homicidal ideations, and had good memory and 
insight.  However, by September 2006 the veteran was again 
consuming alcohol and displaying paranoid ideations.  

A January 2007 VA field examination was cancelled because the 
veteran's whereabouts were unknown.  

In August 2007, a VA field examiner successfully contacted 
the veteran in a state prison.  He noted that the veteran was 
dressed in a prison jumpsuit and was not neat and clean.  The 
veteran appeared oriented.  The veteran displayed 
comprehension of the sources of his income, but did not know 
the amounts.  He knew nothing of his expenses.  The examiner 
concluded the veteran would not be prudent in the management 
of his funds.  He was residing in a penal institution for 
what he said was one year.  The examiner further stated that 
the contractor currently managing the veteran's VA benefit 
was the best option.

The veteran was accorded a third VA psychiatric examination, 
for the purpose of determining his competency, in December 
2007.  The veteran arrived punctually to his appointment and 
was accompanied by his brother.  Pertinent service and 
psycho-social history was discussed.  The veteran reported 
that he was currently residing with his brother, and noted he 
had been living there for about two years.  This time period 
would overlap the time the veteran was in prison, and the 
veteran made other inaccurate statements about the nature of 
the offenses that landed him in prison.  The veteran was 
either not accurately reporting his history or did not 
accurately recall his history.  The veteran reported that he 
walked to the store and back for exercise, and played chess 
with his brother for recreation.  The veteran requested that 
his brother be placed in charge of his money and his brother 
concurred.

Upon mental status examination, the veteran was malodorous 
but appeared to be neatly dressed.  His affect was blunt and 
mildly hostile.  He appeared alert and oriented and knew the 
correct day of the week.  He did not know the current 
President of the United States.  He performed verbal and 
arithmetic exercises well.  However, his verbal comprehension 
appeared to be poor.  His abstracting ability was within 
normal limits.  While he appeared of average intellectual 
functioning, he displayed significant cognitive deficits.  
His communication skills were lacking, along with his basic 
fund of information.  The examiner found the veteran would be 
likely to misbehave in a social context and misread social 
cues.  He still suffered from paranoid ideations and 
grandiose thought patterns.  He suffered from auditory and 
visual hallucinations.  He conjured up conspiracy theories 
involving female servers, neighbors and friends.  

The examiner opined that the veteran is not capable of 
managing VA benefits.  In support of this opinion, the 
examiner referred to ongoing alcohol problems, mental 
illness, difficulties presented when the veteran is off 
medication, and poor social interactions.  He noted the 
veteran's requirement for police, ambulances, and emergency 
services.  The examiner did find the veteran's brother was 
ready, willing and able to handle the veteran's benefits, but 
he apparently did not find this persuasive due to the 
veteran's poor outlook.  A February 2008 addendum notes 
review of claims files, and no indication that a re-
examination was necessary.

The evidence favoring a finding of competency consists of the 
October 2003 letter from Dr. L, the November 2003 letter from 
Dr.'s L. and H, and the July 2004 letter from Dr. H.  
However, the Board finds that these medical opinions are not 
persuasive and have very limited probative value given the 
fact that they are all preceded and followed by evidence of 
the veteran's inability to control his psychiatric disability 
through the use of psychotropic medications and abstinence 
from alcohol and illegal drugs.  The language chosen by Dr. 
L. in writing the October 2003 was very cautious and 
indicated he might not have the expertise to make a 
determination as to the veteran's competency.  Moreover, the 
November 2003 and July 2004 letters from Dr.'s L. and H. are 
essentially predicated on the veteran's compliance with 
medication, but evidence from July 2004 indicates the veteran 
required inpatient care for worsening psychosis and non-
compliance with medication.  

The Board finds that the reports of the three VA examinations 
accorded the veteran for the purpose of determining whether 
he is competent are the most probative evidence addressing 
this question and establish that the veteran is not competent 
for VA purposes.  In this regard, the Board observes that the 
October 2004 VA examination report notes the veteran was not 
even aware of what monies he receives through VA and other 
sources.  Furthermore, the December 2007 VA examination 
opinion is the most recent evidence of record and the 
findings therein address a complete review and discussion of 
the veteran's history, to include the letters from VA 
physicians.  This opinion is consistent with the September 
2007 field examination report and prior examinations, which 
found the veteran is not capable of managing his funds.

While the veteran has demonstrating fleeting periods of 
psychiatric stability, such as from April to August 2003 and 
in August 2006, for the most part he has not had the mental 
capacity to handle his own affairs.  November 2005 VA 
outpatient notes characterize his non-compliance with 
medication as long standing and untreatable.  He was 
convicted of felonies in 2006, and he has been both admitted 
and involuntarily committed to psychiatric care.  In a 
February 2006 hospitalization, the veteran was both 
physically restrained and chemically sedated at different 
times.  With limited exceptions, outpatient records 
consistently refer to the veteran's insight and judgment as 
poor.  While some notes indicate his substance abuse problems 
are in remission, he does relapse into alcohol and cocaine 
abuse when he is not committed to a mental health facility or 
incarcerated.  In addition, the veteran does not take 
psychotropic medications as prescribed, which could 
potentially reduce his symptoms.  He has been given forced 
medication protocols and injections because he has chosen not 
to take certain oral medications.

In addition, the Board notes that Global Assessment of 
Functioning (GAF) scores assigned during the course of more 
recent treatment range among the following; 47 in April 2003, 
39 in July 2003, 35 in March 2004, 45 in April 2004, 55 in 
July 2004, 40 in October 2004; 25 in June 2005, 30 in 
February 2006, 20 in July 2006, 35 in August 2006, and 30 in 
December 2007.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

Scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Comparing the GAF scores assigned shows a longstanding patter 
of serious impairment over the course of the veteran's 
treatment history.  The scores usually range in the 20s, 30s, 
and 40s and are consistent with the VA opinions that he lacks 
the mental capacity to contract or to manage his affairs.

Thus, the evidence of record clearly shows that the appellant 
has profound psychiatric problems due to his service-
connected paranoid schizophrenia.  Given the consistency of 
the medical evidence as to the appellant's noncompliance with 
his medication, evidence of paranoia and delusions and lack 
of insight, the Board finds that the medical evidence is 
clear and convincing and leaves no doubt that the appellant 
is incompetent.  Accordingly, this appeal must be denied.


ORDER

The Board having determined that the veteran is incompetent 
for VA purposes, the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


